Patents; infringement; determination of cumownt of recovery; reception of evidence; record of excluded evidence; witnesses. — In an opinion dated October 13, 1967, 181 Ct. Cl. 55, 385 F. 2d 421, the court held that certain of the claims of 11 of the 16 patents in suit were valid and infringed, the inventions having been used without license in various of defendant’s helicopters, and that plaintiff was entitled to recover reasonable and entire compensation, and referred the case to the trial commissioner for determination of the extent of defendant’s liability. This case has been assigned to Judge Donald E. Lane of the United States Court of Customs and Patent Appeals (sitting as a trial commissioner), pursuant to an order of October 31,1972 in accordance with the designation order of the Chief Justice of the United States. On July 12,1973 the following order was issued:
This case comes before the court on defendant’s request for review of the trial commissioner’s order filed June 15, 1973, with respect to defendant’s experimental use contention. Upon consideration of defendant’s request and plaintiff’s response, the court concludes that defendant’s alternative request should be granted.
it is therefore ordered that defendant shall be permitted to make offers of proof under Eule 133(e)(1) and (2) as to the manufacture and use of helicopters for testing and experimental purposes.
The Court has also noted the defendant’s proposal to call 14 witnesses and to consume about 26 trial days in support of its contention of experimental use and expresses the view that both the number of witnesses and the time required seem to be grossly excessive for the purposes stated and, therefore, reminds the trial commissioner of his authority and discretion to eliminate from such offers of proof cumulative and irrelevant matters.